Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/19/2021 has been considered.
Claim 1 is amended. Claim 12-13 are added. Claims 1-6, 9, and 11-13 remain pending in this application and an action on the merits follow.
Rejection under 112 is removed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weldon (Pub. No.: US 2016/0224065 A1), in view of Chaney (Pub. No.: US 2014/0191644 A1), and further U.S. Patent Application Publication No. 2016/0055357 to Hicks et al.
Regarding claim 1, Weldon teaches a tablet POS terminal, comprising a casing, wherein: 
said tablet POS terminal further includes a tablet computer module arranged in the casing and an integrated payment module arranged in the casing, wherein the casing is in a flat shape (The abstract teaches a tablet computer and an enclosure which is the equivalent of a casing. Paragraph [0045] teaches processing payments. Figures 1-3 teach a flat shape.); 
wherein a window exposing a screen of the tablet computer module is correspondingly provided at the casing (Figure 8 and paragraph [0036] teach a window exposing a screen of a tablet computer.); 
wherein the integrated payment module is arranged at one side of the tablet computer module, the thickness of the casing is thinner on one side corresponding to the integrated payment module than on its other side corresponding to the tablet computer module, and the integrated payment module is electrically connected with the tablet computer module (Paragraphs [0005] and [0034] teach an electronic board configured to connect the tablet to the plurality of peripheral devices. Paragraph [0045] teaches a peripheral device used for payment. Figures 1-8 teach the payment module can be arranged at the side, top, or bottom of the tablet. Figures 3-7 teach the peripherals are not as thick as the back side. Therefore, the integrated payment module 
Although Weldon teaches having a power switch for the tablet, Weldon fails to clearly teach the power button is provided at the casing (Paragraph [0036] teaches the casings having control buttons. Paragraphs [0040] and [0050] teach the use of a power switch.); and the integrated payment module integrated with all payment modules is arranged at only one side of the tablet computer module.
Chaney teaches a button configured to control powering on and off of the tablet computer module is provided at the casing (Paragraphs [0048] and [0080] and figure 7 teach a power button with a button on the casing used to engage the internal buttons.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Weldon to incorporate the teachings of Chaney. In paragraph [0048], Chaney teaches the motivation as being able to engage “a button (e.g., a power button) on the external surface of an electronic device within the enclosure.”
However, Hicks teaches the integrated payment module integrated with all payment modules is arranged at only one side of the tablet computer module (MSR is arranged at one side of the mobile tablet device. Examiner notes that MSR is considered as the integrated payment module which is arranged at one side of the mobile tablet device, Fig. 9a-9e, Fig. 10, paragraph 121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Weldon to include, the integrated payment module integrated with all payment modules is arranged at only one side of the tablet 

Regarding claim 2, Weldon and Chaney teach the tablet POS terminal as claimed in claim 1. 
wherein: 
Weldon further teaches the integrated payment module includes a inserting type card reader module configured for reading information from a magnetic stripe card or a chip card (Paragraph [0045] teaches including a magnetic strip reader for reading magnetic strips on cards.); 
a non-contact type card reader module configured for wirelessly reading information from a non-contact card (Paragraph [0045] teaches a contactless reader.); 
a laser scanner configured for scanning codes (Paragraph [0045] teaches a barcode scanner, which is a laser scanner configured for scanning codes.); 
a fingerprint identification module configured for fingerprint identification (Paragraph [0045] teaches a fingerprint reader.); 
and a card slot is correspondingly provided at the casing and is configured for insertion of a magnetic strip card or a chip card into the inserting type card reader module (Figures 1-8 teach the peripheral devices are provided at the casing. Paragraph [0045] teaches including a magnetic strip reader for reading magnetic strips on cards.); 
Although Weldon teaches a magnetic card reader can be attached in the middle of the thickness of the casing, Weldon fails to clearly teach the card slot is arranged in 
Chaney teaches the card slot is arranged in the middle of the thickness of the casing (Figure 8 teaches a card slot in the middle of the thickness of the casing.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Weldon to incorporate the teachings of Chaney. In paragraph [0049], Chaney teaches the motivation as, “…the prevent invention embraces a magnetic card slot that facilitates insertion of a card and exhibits reduced friction and improved exit angles as the card is removed.” 

Regarding claim 3, Weldon and Chaney teach the tablet POS terminal as claimed in claim 2, wherein: 
Weldon further teaches the inserting type card reader module is arranged in the middle of the bottom of the casing, and the non-contact type card reader module is arranged at a side of the inserting type card reader module (Figures 1-8, 15-17, and 19 teach the peripherals can be attached to the middle of the bottom, as well as the tops and sides of the device. Paragraph [0045] teaches an inserting type card reader as well as a non-contact type card reader.).

Regarding claim 5, Weldon and Chaney teach the tablet POS terminal as claimed in claim 3, wherein: 
Weldon further teaches the integrated payment module further includes a camera configured for shooting images (Paragraph [0036] teaches the use of a camera.); 

Although Weldon teaches the use of a camera, non-contact type card reader, a fingerprint identification module, and an inserting type card reader, Weldon fails to clearly teach more than two of these modules being on the same side (Paragraph [0036] teaches the use of a camera. Paragraph [0045] teaches the use of the other peripheral devices.).
Chaney further teaches more than two modules on the same side (Figure 10 teaches multiple modules on one side.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Weldon to incorporate the teachings of Chaney. In paragraph [0049], Chaney teaches the motivation as, “…the prevent invention embraces a magnetic card slot that facilitates insertion of a card and exhibits reduced friction and improved exit angles as the card is removed.” 

Regarding claim 6, Weldon and Chaney teach the tablet POS terminal as claimed in claim 3, wherein: 
Weldon further teaches the integrated payment module further includes a keyboard configured for entering information (Paragraph [0045] teaches one of the peripheral devices can be a keyboard.); 


Regarding claim 11, Weldon and Chaney teach the tablet POS terminal as claimed in claim 2, wherein: 
Weldon further teaches the laser scanner is laterally arranged at the bottom of the casing (Figures 1-8 teach the peripherals can be arranged at the top, bottom, or sides of the casing. Since laterally means at, toward, or from the side or sides, figures 1-8 teach the peripherals can be laterally arranged at the bottom of the casing. Figures 14-17 teach the peripherals hookup through the sides of the casing. Paragraph [0045] teaches a peripheral device can be a barcode scanner, which is a laser scanner.).
Regarding claim 12, the combination of references discloses and teaches the integrated payment module integrated with all payment modules is arranged at a bottom side of the tablet computer module (Hicks, Fig. 10, paragraph 121, Examiner notes that the MSR payment module can be arrange at top or bottom side of the mobile tablet device), the thickness of a lower-side portion of the casing corresponding to the integrated payment module is thinner than the thickness of an upper-side portion of the casing corresponding to the tablet computer module, and the integrated payment module is electrically connected with the tablet computer module (Weldon, Paragraphs [0005] and [0034]).  
Regarding claim 13, the combination of references discloses and teaches a width of the lower portion of the casing corresponding to the integrated payment module .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weldon, Chaney, and Hicks, further in view of Geiger et al. (Pub. No.: US 2017/0089757 A1) hereinafter known as Geiger.

Regarding claim 4, the combination of references teaches the tablet POS terminal as claimed in claim 3. 
wherein: 
Although Weldon teaches the use of a casing, a non-contact type card reader, and openings in the casing to expose devices underneath, Weldon fails to clearly teach an indicator light and a cover for the indicator light (Figures 1-10 teach the use of a casing. Paragraph [0036] and figures 1-2 and 8-10 teach openings in the casing. Paragraph [0045] teaches a non-contact type card reader.).
Geiger teaches an indicator light and a cover for the indicator light (Paragraphs [0002] and [0010] teach a cover for an indicator light.).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the teachings of Weldon to incorporate the teachings of Geiger. In paragraph [0002], Geiger teaches the motivation as, “…concealing optoelectronic modules and other components…”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weldon, Chaney, and Hicks, and further in view of Chou et al. (Patent No.: US 7,286,116 B2) hereinafter known as Chou.

Regarding claim 9, the combination of references teaches the tablet POS terminal as claimed in claim 6, wherein: 
Although Weldon teaches the use of a keyboard and openings in the casing for buttons, Weldon fails to clearly teach rice-grain keys (Paragraph [0036] teaches having openings in the casing that are positioned over parts of the tablet inside the casing. Paragraph [0045] teaches having a keyboard as a peripheral device.).
Chou teaches the keyboard includes a plurality of rice-grain keys (Figure 3-6B teach rice-grain keys.); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Weldon to incorporate the teachings of the teachings of Chou. A simple substitution of the keys taught by Weldon for the keys taught by Chou would obtain predictable results.


Response to Arguments
Applicants' arguments filed on 01/19/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the integrated payment module integrated with all payment modules is arranged at only is thinner on one side corresponding to the integrated payment modulon its other side corresponding to the tablet computer module”.
Examiner directs Applicants' attention to the office action above.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.